DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1, 10, 11, 18-21, 26, 28-31, 43, 44, 46-50 and 52-62 are pending. Claims 1, 10, 11, 18-21, 26, 28-31, 43 and 44 are pending as Withdrawn. Claims 53-62 are new. Claims 46-50 and 52 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 59 and  61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 59, the structure of the reactor is being limited by a function. It is unclear which components of the reactor will make it a non-thermal catalytic plasma reactor. Any reactor can be considered as a plasma reactor if it can perform the 
 Claim 61 depends on itself. Since it is unclear which claim this would depend from, the scope of the claim cannot be determined. For the purpose of this action claim 61 is considered to depend from claim 60. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 48-50, 52, 54 and 58-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akay et al. US 20150014183. 
Regarding claims 46 and 48, Akay et al. teaches a reactor with plural concentric regions (Figure C1). The reference teaches a high voltage electrode 301 in a central region (Para [0163]). This is considered as a primary zone. A peripheral or outer region is also present with another electrode 311 with a ground connection 312 (Para [0178]). The reference also teaches that both electrodes are porous (Para [0164]). Additionally, a wire mesh screen around electrode 311 is taught (Para [0178]). The wire mesh will not inhibit mass flow and is therefore not a physical barrier. The region 316 outside of this mesh is the secondary zone. The manner of operating the device to produce or 
Regarding claim 49, the reference further teaches that the primary zone in the central region has a tubular form in the area below the platform on which the electrode 301 is situated (See Fig. C1). 
Regarding claim 50, the reference teaches perforated plates as part of the central or primary zone (Para [0179]). 
Regarding claim 52, the outer region or secondary region can be further divided into plural secondary zones. These zones are not defined by their respective physical structures therefore, these are arbitrarily labeled and will be connected to the primary region without physical barriers. In one interpretation the outer region closer to the top plate 319 with the perforations is considered as a secondary zone 1 and part of the outer region further away from the plates is considered as secondary zone 2. 
Regarding claims 54 and 60-62, the article worked upon does not limit the physical structure of the apparatus. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP §2115.
Regarding claim 58, the ground electrode is in the primary zone (See Fig. C1 and item 312).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akay et al. US 20150014183.
Regarding claim 47, the reference teaches an embodiment where the primary zone has perforated plates (Para [0179]). Further the reference teaches that the polyHIPE polymer particles used in the process of its invention are of 2-3mm in size (Para [0202]). 
The reference does not teach the pore size of the porous wall. However, it would be lower than the particle size to keep the particles in. 
Matters relating to changes in sizing are considered obvious (MPEP §2144.04 IV A). “…where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.

The reference doesn’t teach the shape of a tube. However, changes in shape are considered obvious (MPEP §2144.04 IV.B). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 55 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 53. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 53, 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 53 and 55, the reference of Akay does not teach or suggest including a cooling coil in the secondary zone. Nor it would have been obvious to do so. 
Regarding claim 56, the Akay reference does not teach an inner solid wall that is made of quartz. It would not have been obvious to make the inner wall of quartz since this is the central conical structure that encloses the electrode. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that the elements of the claim must be disclosed by the reference and the elements must be arranged as in the claim. Applicant asserts that Akay employs a catalyst within the wire mesh to capture and retain tars and does not contemplate retaining ammonia. Further Applicant argues that no action takes place. However, the comparison of the function of the reference with the function of the claims does not portray how the physical device of the reference is different from the physical device of the claim. The manner of operating the device does not differentiate apparatus claim from the prior art (MPEP §2114 II). 
Applicant further argues that the size requirement for the separation of oxygen and nitrogen molecules via a porous membrane will be several degrees smaller than the .
 Applicant’s arguments, see Pg. 4, filed 12/28/2021, with respect to the reference of Pagani relating to the rejection over claim 46 have been fully considered and are persuasive.  The rejection of claim 46 over Pagani has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736